Citation Nr: 1221928	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  07-23 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for burn scars on the left foot.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1985.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of her claim, the Veteran testified at a hearing at the RO in October 2009 before the undersigned Veterans Law Judge of the Board.  This type of hearing is often referred to as a Travel Board hearing.

The Board subsequently issued a decision in January 2010 denying the claim, which at the time was for service connection for burn scars on the feet, so not just on the left foot in particular.  The Board also denied additional claims for service connection for right and left knee disorders and for a dental disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC).

In a November 2011 Memorandum Decision, the Court affirmed the Board's denial of service connection for the claimed right knee disorder, left knee disorder, and burn scars on the right foot, and determined the Veteran had abandoned her dental disability claim.  However, the Court vacated the remaining portion of the Board's decision that had denied entitlement to service connection for burn scars on the left foot, in particular, and remanded this to the Board claim for further proceedings consistent with the Court's decision.

To comply with the Court's Decision, the Board in turn is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND


The Veteran claims that she has painful scars on her left foot as a result of an incident during her military service when her foot was scalded with boiling water during a field exercise in Germany in 1984.  She alleges that she was treated for her burns for several months at hospitals in Germany.

A review of her service treatment records (STRs) confirms that, in January 1985, she sought treatment for left foot pain after burning the top of her left foot with hot water.  Examination of this foot revealed that she had sustained a second-degree burn to the top this foot that was noted to be "healing well", but still causing pain.  Several additional treatment records dated from January to February 1985 reveal she received several dressing changes for her left foot burn.  A February 1985 treatment record indicates the burn area on the medial aspect of her left foot was pink and non-tender to the touch.  Her foot was "healing well," and no drainage was noted.  Her July 1985 separation examination did not indicate she had any consequent disability of this foot, and she had no complaints of any residuals of that burn injury she had earlier sustained.  Her military service ended in August 1985.

Her post-service medical records do not reflect any treatment for burn scars of her left foot.  In January 2009, she was provided a VA compensation examination that included examination of her left foot.  She reported to the examiner that she had a burn scar on her left foot that had been present since 1983, so since her service.  She described the symptoms of scarring.  On evaluation of her skin, the examiner noted that no burn scars were visibly present.  Later, however, the examiner diagnosed a burn scar on the left foot.

Based on this evidence, the Board determined in its January 2009 decision that the Veteran did not have a current disability involving a left foot burn scar.


In its November 2011 Memorandum Decision, however, vacating that Board decision, the Court noted that the January 2009 VA examiner made contradictory medical findings regarding the presence of burn residuals on the Veteran's left foot.  The Court determined, therefore, that the VA examination was inadequate with respect to the Veteran's claim for service connection for a burn scar of the left foot.  See 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be provided).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for another VA compensation examination to:  a) first determine whether she has any scars on her left foot and b) if confirmed that she does, for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) these scars are a result or residual of sustaining burn injuries to this foot during her military service, in January 1985 or thereabouts.  Essential to this determination is giving the designated examiner an opportunity to review the claims file, including especially a complete copy of this remand and the Court's Memorandum Decision, for the pertinent medical and other history of this claimed disability.

All necessary diagnostic testing and evaluation should be performed and all clinical findings reported in detail.

In providing this opinion, the examiner should specifically comment on the incident noted in the Veteran's STRs where she sustained a second-degree burn on the top of her left foot as a result of spilling hot water on this foot during her military service and received ongoing treatment, including dressing changes for her burn, for several days following the incident.

It is also essential the examiner discuss the medical rationale for his/her opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Ensure the VA examiner's opinion is responsive to the directives of this remand.  If it is not, then take corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board itself commits error in failing to ensure this compliance).

3.  Then readjudicate this claim for service connection for burn scars on the left foot.  If this claim remains denied, provide the Veteran and her representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


